DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-36 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 10,906,213. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are a method for using the apparatus of the ‘213 patent.  While the instant claims are written in a broader way, the instant claims either explicitly or inherently perform all the intended functions of the prior art apparatus when taken alone or in combination.  Specifically, Claims 21-35 of this application  are completely anticipated by claims 1-12 of the ‘213 patent.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 21-25, 34 and 35 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ide et al. (US Patent 6,186,765).
Regarding Claim 21: Ide et al. disclose a method comprising the steps of: - extruding a multi-layer structure having at least one primary layer and at least one secondary layer; - severing a multi-layer dose from the multi-layer structure; - compression molding an object from the multi-layer dose, the step of compression molding occurring in a mold which is provided with a pair of elements, at least one of said elements being movable towards the other in a molding direction, so that the multi-layer dose can be shaped; wherein the multi-layer dose has an initial orientation at the end of the step of extruding, the orientation of the multi-layer dose being modified while the multi-layer dose is transported towards the mold, so that the multi-layer dose is introduced into the mold with a final orientation in which the secondary layer extends transversely to the molding direction (Abstract, Figure 6).
Regarding Claim 22: Ide et al. disclose the invention as described above in the rejection of Claim 21.  Ide et al. further disclose wherein in the final orientation the secondary layer is substantially perpendicular to the molding direction (Figure 6).
Regarding Claim 23: Ide et al. disclose the invention as described above in the rejection of Claim 21.  Ide et al. further disclose wherein in the final orientation the secondary layer is substantially horizontal (Figure 6).
Regarding Claim 24: Ide et al. disclose the invention as described above in the rejection of Claim 21.  Ide et al. further disclose wherein the secondary layer is substantially vertical in the initial orientation (Figure 6).
Regarding Claim 25: Ide et al. disclose the invention as described above in the rejection of Claim 21.  Ide et al. further disclose wherein the multi-layer dose is conformed as a laminar element, which is released into the mold while said laminar element is lying in a plane substantially parallel to a surface defining a cavity of the mold transversely to the molding direction (Figure 6).
Regarding Claim 34: Ide et al. disclose the invention as described above in the rejection of Claim 21.  Ide et al. further disclose wherein the step of compression molding occurs while said mold moves along a linear path (molds move linearly toward one another to perform molding step (col. 5 lines 41-45).
Regarding Claim 35: Ide et al. disclose a method comprising the steps of: - extruding a continuous flat structure; - severing a laminar dose from the continuous flat structure; - compression molding an object from the laminar dose, the step of compression molding occurring in a mold provided with a pair of elements, at least one of said elements being movable towards the other in a molding direction, so as to shape the laminar dose; wherein the laminar dose has an initial orientation at the end of the step of extruding, the orientation of the laminar dose being modified while the laminar dose is being transported towards the mold, so that the laminar dose is introduced into the mold while the laminar dose is lying on a plane arranged transversely to the molding direction (Abstract and Figure 6).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 33 is rejected under 35 U.S.C. 103 as being unpatentable over Ide et al. (US Patent 6,186,765), as applied to claim 21 above, further in view of Asano et al. (US PG Pub. 2009/0014915).
Regarding Claim 33 : Ide et al. disclose the invention as described above in the rejection of Claim 21.  Ide et al. fail to specifically disclose wherein the step of compression molding occurs while said mold is rotating continuously or intermittently about an axis of a carousel supporting said mold.  However Asano et al. disclose molding wherein the molding elements (specifically the male mold) is found on a carousel for compression molding without delay (Abstract and Figure 1).  Therefore a person having ordinary skill in the art at the time of invention would have found performing the compression molding step as defined by Ide et al. while on a carousel as defined by Asano et al. to be obvious in order to prevent delay in molding while another mold was being filled with polymer.

Allowable Subject Matter
Claims 26-32 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.   Said allowability also being contingent upon a Terminal disclaimer as described above in the rejection of the claims under Obvious-Type Double Patenting.
Claim 36 is allowable contingent upon a Terminal disclaimer as described above in the rejection of the claim under Obvious-Type Double Patenting.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J. GRUN whose telephone number is (571)270-5521. The examiner can normally be reached CST 10-4 Monday and Wednesday and 10-8 Tuesday, Thursday and Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao S. Zhao can be reached on 571-270-5343. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT J GRUN/Primary Examiner, Art Unit 1744